Case 18-51236 Doci14 Filed 10/09/18 Entered 10/10/18 12:42:53 Page 1of 2

FILED
Octhose oF Lore i’

Cov he Me OCT -9 PH 4: 55
U.S. hp "7 ) US DISTRICT COURT
Bw gen MS “BRIDGEPORT CT
Ca. | |

Cpse uembs- [S-SR26 Jan
Choper (Ss

 

Doktors . Andred Crgeser / pea The nda
dens Nudie, |

uk ASS protect cout poonk i Sak use .

 

 
Case 18-51236 Doc14 Filed 10/09/18 Entered 10/10/18 12:42:53 Page 2 of 2

octS bse 51, DO’ FILED

7018 oct - -9 PHS: 08

uc £ ; Cee
Pore CT US DISTRICT COURT
BRIDGEPORT CT.

CAS No; I$ - SIA 36 p>
fh? 13

tle were tif by our ating Anca

oe
A Tae hh praprckl ndartuak

iu -

: he bute ok
SAO gio a pase

 

 
